Name: 79/465/EEC: Council Decision of 8 May 1979 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046579/465/EEC: Council Decision of 8 May 1979 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 120 , 16/05/1979 P. 0019 - 0019****( 1 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 . COUNCIL DECISION OF 8 MAY 1979 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 79/465/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 ADOPTING , FOR THE PERIOD ENDING ON 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATION OF MR BULL , OF WHICH THE COUNCIL WAS NOTIFIED ON 24 APRIL 1979 , A MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 24 APRIL 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS V . J . BAYLISS IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR BULL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE